Citation Nr: 0636335	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  99-21 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for deep venous 
thrombosis of the right leg.

2.  Entitlement to an initial rating higher than 30 percent 
for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from July 1979 to October 
1984, and from January 1985 to March 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (BVA) Nashville, Tennessee, regional office 
(RO). 

The Board notes that in July 2003 an unsigned remand order 
was erroneously forwarded to the RO.  The veteran has 
reported that they did not receive a copy of this erroneously 
issued document.  As that remand order was not signed, it was 
not a binding order from the Board and had no legal effect.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  The 
Board notes that the most recent VA compensation examination 
pertaining to the veteran's headaches was conducted in April 
1999.  The veteran reported to a VA Medical Center for 
another examination earlier this year, but it was canceled by 
the medical center as the veteran's claims file was not 
available for review at that time.  The Board concludes that 
another attempt at obtaining a contemporaneous VA examination 
is required to reach an equitable disposition of the claim 
for a higher rating for headaches.  Similarly, the Board 
finds that a VA examination is warranted to determine whether 
the veteran currently has any residuals of a deep venous 
thrombosis of the right calf which occurred in service in 
September 1989.  Accordingly, that issue must also be 
remanded.  

The veteran was provided a duty-to-assist notification 
letter.  Significantly, however, the letter does not fully 
satisfy the applicable notification requirements.  See 
Dingess v. Nicholson, 19 Vet.App. 473 (2006).  A remand is 
required to provide the required notification letter.  

Finally, the Board notes that additional evidence has been 
added to the claims file since the issuance of the statement 
of the case in February 2003.  That additional evidence must 
be considered by the RO in the first instance.  Accordingly, 
the case is REMANDED for the following action:

1.  The RO must send the veteran another 
notification letter with respect to the 
issues now on appeal.  The letter should 
include must notify the claimant of the 
effective date and disability rating 
aspects of the claims.

2.  The veteran should be afforded a VA 
neurological examination to determine the 
current severity of his service-connected 
migraine headaches.  The claims file 
should be made available to the examiner 
for review prior to the examination.  The 
examiner should describe the frequency 
and duration of the veteran's headaches 
and the impact of such impairment on the 
veteran's day-to-day functioning and 
employability.  All findings should be 
reported in detail.  

3.  The veteran should be afforded a VA 
vascular disorders examination.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  The examiner should record 
the full history of the claimed deep 
venous thrombosis disorder, including the 
veteran's own account.  The examiner 
should specifically comment as to whether 
it is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that any currently found disorder of the 
right lower extremity is related to the 
complaints and findings noted in service, 
or whether such an etiology or 
relationship is unlikely (i.e., less than 
a 50-50 probability). 

4.  Thereafter, the RO should 
readjudicate the appellant's claims.  The 
claim for a higher initial rating should 
be readjudicated with consideration of 
the possible assignment of a staged 
rating pursuant to Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



